Citation Nr: 1334209	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left eye retinal detachment, claimed as blindness (eye condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A copy of the transcript of that hearing is of record.  The issue on appeal, among other things, was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Board, in pertinent part, remanded the issue on appeal for additional development in July 2012 and March 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case has been previously remanded for additional development and the Veteran has waived Agency of Original Jurisdiction (AOJ) review of information added to his claims file, the Board finds that further action is required prior to appellate review.  

A review of the available records shows that a May 2013 addendum report was obtained from an August 2012 VA examiner subsequent to the Board's March 2013 remand, but that the examiner did not address the specific opinions requested.  The examiner was requested to "state why the Veteran's left eye condition is or is not related to the Veteran's active duty service" and that the "opinion must address the apparent change in the Veteran's vision from 20/23 at the time of service entrance to 20/30 at the time of service separation."  Although the March 2013 addendum found it was less likely that the Veteran's left eye retinal detachment, claimed as blindness, was etiologically related to service, the examiner provided no rationale for this opinion and stated that the Veteran's "right" eye mildly reduced best corrected vision due to cataract was consistent with age-expected changes.  Only left eye retinal detachment is at issue.

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying addendum opinion from the August 2012 and May 2013 VA examiner, or if the examiner is unavailable from an appropriate VA medical specialist.  

The examiner must "state why the Veteran's left eye condition is or is not related to the Veteran's active duty service" and "must address the apparent change in the Veteran's vision from 20/23 at the time of service entrance to 20/30 at the time of service separation."

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

